ON MOTION ROE REHEARING.
MacIntyre, J.
It is true that the insured and the doctor testified as to the insured’s good health at the time of the application and for some ten years previous thereto. However, there is no law requiring an insurance company to insure every person in good health. It is purely voluntary on the part of the insurance company as to whom it will insure, whether rich or poor, large or small, Christian or heathen, whether he or she is in good or bad health (if the company knows it). To illustrate: an applicant might be the finest specimen of physical manhood in all the State and in perfect health, yet if the company, justly or unjustly, thought he had a propensity for getting hurt in order to collect insurance, or if it thought he had, or was endeavoring to obtain, an abnormal amount of insurance, which justly or unjustly aroused the suspicion that he was getting ready to commit suicide, or otherwise injure himself, in order that the beneficiary might collect the insurance money, the company could refuse the application; or the company could likewise refuse to enter into a contract for the reason that one or more companies had canceled his policies, for "‘In general, it may be said that the test, in determining whether questions contained in an application for insurance are material, is whether the knowl*440edge or ignorance of the facts sought to be elicited thereby would materially influence the action of the insurer.’” Empire Life Insurance Co. v. Jones, 14 Ga. App. 647, 656 (82 S. E. 62).
The insured’s incorrect answer to the second part of question 8 that he had not made application for a policy of insurance in any other company when in truth he had done so five days before the date of the application for the policy in question, and about three weeks later received a policy from this other company, and his untruthful answer to question 9 that he had never had a policy canceled on him would themselves have voided the policy, for they were misrepresentations of material facts affecting the nature, extent, and character of the risk of the insurer. Sovereign Camp Woodmen of the World v. Reid, 53 Ga. App. 618 (supra). We recognize the rule in Southern Life Insurance Company v. Wilkinson, 53 Ga. 535, 549, that '“to have asked one over forty years of age to state every ‘affection,’ ‘local disease’ or ‘personal injury’ which he might have had or endured in his lifetime, whether serious, or light and trifling, would be absurd. No one could possibly meet such a question, and it would make the catalogue nonsense as to all practical purposes when it appeared.” However, in the instant case, even if it was a jury question whether the untruthfulness and incorrectness of the answers as to receiving at least thirty benefits between January 12, 1920, and January 23, 1933, in the amount of approximately $2000, and other untruthful statements that he did not receive treatment in the hospital and had not had malaria, grippe, or bronchitis, were or were not oversights, yet on account of their number and character and the time of their occurrence, he having admitted them on the trial, they would be undisputed corroborative facts tending to support the already established misrepresentations which were sufficient to void the policy, and the probative value of these undisputed misrepresentations which were incidental, increased in geometrical ratio with the number of material misrepresentations made by the plaintiff. The more the number, the less likelihood of their being the result of oversight. Mutual Benefit Health & Accident Association v. Bell, supra. “ ‘The materiality of a concealment or representation of fact [of these collections of approximately thirty benefits etc.] depends, not on the ultimate influence of the fact upon the risk or its relation to the cause of loss [of the insured’s leg], but on the immediate in*441Auenee [of all these misrepresentations as to the many collections of benefits etc.] upon the party [the insurance company] to whom the communication is made, or is due, in forming his judgment at the time of the effecting of the contract/ ” Empire Life Insurance Company v. Jones, supra. Another corroborative or undisputed fact or incident is that even after the plaintiff had lost his leg and had made application for the payment under the policy in question in this case, he represented that he had no other insurance. This was not true, for he received a payment of $1032 from this other insurance company on March 17, 1938, which ivas a short time after application for loss had been made to the defendant company on March 3, 1938. We think the evidence ex-' eludes every reasonable inference but one: that the misrepresentations materially affected the nature, extent, and character of the risk under the policy and voided it.
It is argued that the case of Life Insurance Company of Virginia v. Fitzgerald, 143 Ga. 725 (85 S. E. 913), is not controlling because the policy in that case provided for a forfeiture in case the insured had applied for other insurance, whereas no such provision appears in the instant case. It will be seen from an examination of the policy here that “strict compliance on the part of the insured and the beneficiary with all the provisions and agreements of this policy, and the application signed by the insured [and which was attached to the policy], is a condition precedent to recovery and any failure in this respect shall forfeit to the association all right to any indemnity.” Therefore the motion is

Denied.


Broyles, C. J., and GueiTy, J., concur.